FILE COPY



       AMF Bowling                                              Rio Ventures, Ltd. and Rio
     CentersAppellant/s




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                     December 21, 2015

                                    No. 04-15-00525-CV

                               AMF BOWLING CENTERS,
                                     Appellant

                                              v.

                          RIO VENTURES, LTD. and Rio Club, LLC,
                                      Appellees

                  From the County Court At Law No. 10, Bexar County, Texas
                               Trial Court No. 2015CV03002
                           Honorable Jason Wolff, Judge Presiding


                                       ORDER

       Sitting:       Karen Angelini, Justice
                      Marialyn Barnard, Justice
                      Rebeca C. Martinez, Justice

        Appellees’ motion to strike appellant’s brief and to dismiss this appeal is DENIED.
Appellant’s motion for extension of time to file its brief is GRANTED. Appellant’s brief was
filed on December 2, 2015. Appellee’s brief is therefore due on January 4, 2016. kaa


                                                    _________________________________
                                                    Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of December, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court